Opinion by
Mr. Justice Potter,
The question raised by this appeal involves the proper construction to be given to the following paragraphs of the will of Charles G. Sower, deceased :
“ At the time of the decease of my said wife, Caroline A. Sower, I order and direct that my dwelling house, situate at No. 1926 Arch street, in the city of Philadelphia, and the lot of ground adjoining the same on the west thereof, be considered as part of my residuary estate, subject to the conditions and stipulations hereinafter set forth as follows:
“ If Albert M. Sower shall, within a reasonable time after the decease of my said wife, Caroline A. Sower, express to my trustee a desire to accept said dwelling house and the lot of ground south of the same to-Guthbert street as a residence, *201he shall be allowed so to do upon the payment to my trustee of an annual rental of 300 dollars. If the said Albert M. Sower shall not so elect to occupy the said house and lot then any member of the Sower family bearing that surname shall be allowed to occupy the same as a residence, provided the person so electing shall pay to my trustee an annual rental therefor of 300 dollars, and shall pay all taxes, water rent, municipal or other assessments which may be levied upon the said premises and shall pay for all gas consumed upon the premises and shall make all necessary repairs thereto and shall produce to my said trustee or any one representing it receipts for all such payments.”
The appellant, Albert M. Sower, did elect to occupy the property mentioned, and he contends that under the provisions of the will the trustee should be directed to put the property in good condition for occupancy, and should set aside a sum of money sufficient to meet the taxes, water rent, gas bills, repairs, and municipal and other assessments on the property, so long as he, the said Albert M. Sower, shall continue to occupy it. The orphans’ court has decided against this contention, and holds that it was the intention of the testator to impose alike upon the nephew or any member of the Sower family who might elect to occupy the premises, the burden of making repairs, payment of gas bills, water rent and taxes, in addition to the payment of the nominal sum of $300 annual rental. It holds that Albert M. Sower merely had the first right of choice, as to the occupancy of the premises, but in no other way was he to be favored.
We agree with the construction adopted by the orphans’ court. As we view it, Albert M. Sower had an estate for life in the property, subject to the payment of the sum of $300 per annum to the trustee, and the only duty imposed upon the trustee in this respect is to receive the annual rental, and when the proper time comes, exercise the power of sale. The will contains no provision for the retention of funds to meet the charges against the property, nor does it contemplate the withholding of any part of the estate from the distribution provided for in the will. The language used is, “ If the said Albert M. Sower shall not so elect to occupy the said house and lot, then any member of the Sower family bearing that *202surname shall be allowed to occupy the same as a residence; ” then follows the provision that the person so electing shall pay the annual rental, all taxes, water rent, gas, repairs, etc.
The auditing judge points out that if “ the intention had been to confine the obligation to pay for repairs, taxes, gas bills, etc., to the person taking in the event of the nephew’s refusal, the obvious and natural mode of expression would have been ‘ provided that such person shall,’ etc.; but instead of this it is ' provided that the person so electing shall pay,’ etc., clearly implying that the person may be the nephew, if he ‘ elects,’ or the other one surnamed Sower, if he should not.” This interpretation is not only natural, but it is reasonaable. The fair rental value of the property is $1,200 per annum, and it is hardly conceivable that the testator, if he intended his nephew to pay nothing more than $300 per year, would anticipate that so advantageous an offer would be declined. On the other hand, it may have seemed to him quite possible that the cost of repairs, taxes, water rent, gas, etc., added to the stipulated rental, might cause the nephew to hesitate, and perhaps decline; and in that event, naturally enough, the, testator held out the same offer to others of the same family name. The conclusion reached by the orphans’ court is fully sustained by the reasoning of the auditing judge.
The assignments of error are overruled, the decree of the orphans’ court is affirmed, and this appeal is dismissed at the cost of appellant.